r1C,1"114                                                 09/01/2020


          IN THE SUPREME COURT OF THE STATE OFFIViaTtilA
                                                                                     Case Number: PR 06-0422


                                      PR 06-0422
                                                               SEP 0 1    20n
                                                             Bowen Greenwood
                                                           Uerk of Supreme Court
 IN THE MATTER OF THE PETITION OF                             Sta   itly
                                                                 in c  '`E'
                                                                          R
 JOSE B. LORENZO


      Jose B. Lorenzo has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
adrnission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Lorenzo passed the MPRE in 1998 when seeking adrnission to the
practice of law in Florida. He was admitted to the Florida Bar in 1998 and the District of
Columbia Bar in 1999, and has rernained a member of good standing in both of those bars
since then. Good cause appearing,
      IT IS HEREBY ORDERED that the petition ofJose B. Lorenzo to waive the three-
year test requirernent for the MPRE for purposes of his current application for admission
by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Adrninistrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this /       day of Septernber, 2020.




                                                          Chief Justice